Exhibit 10.3

FORM OF LOCK-UP AGREEMENT

March 8, 2018

Sellas Life Sciences Group, Inc.:

 

  Re: Securities Purchase Agreement, dated as of March 7, 2018 (the “Purchase
Agreement”), between SELLAS Life Sciences Group, Inc., a Delaware corporation
(the “Company”) and the purchasers signatory thereto (each, a “Purchaser” and,
collectively, the “Purchasers”)

Ladies and Gentlemen:

Defined terms not otherwise defined in this letter agreement (the “Letter
Agreement”) shall have the meanings set forth in the Purchase Agreement.
Pursuant to Section 2.2(a)(v) of the Purchase Agreement and in satisfaction of a
condition of the Company’s obligations under the Purchase Agreement, the
undersigned irrevocably agrees with the Company that, from the date hereof until
the earlier of (i) the six month anniversary of the First Closing and (ii) the
initial closing date of a Qualified Offering (such period, the “Restriction
Period”), the undersigned will not offer, sell, contract to sell, hypothecate,
pledge or otherwise dispose of (or enter into any transaction which is designed
to, or might reasonably be expected to, result in the disposition (whether by
actual disposition or effective economic disposition due to cash settlement or
otherwise) by the undersigned or any Affiliate of the undersigned or any person
in privity with the undersigned or any Affiliate of the undersigned), directly
or indirectly, including the filing (or participation in the filing) of a
registration statement with the Commission in respect of, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act with respect to,
any shares of Common Stock or Common Stock Equivalents beneficially owned, held
or hereafter acquired by the undersigned (the “Securities”), other than:
(A) exercise of stock options or warrants to purchase shares of Common Stock or
the vesting of stock awards of Common Stock and any related transfer of shares
of Common Stock to the Company in connection therewith (x) deemed to occur upon
the “cashless” or “net” exercise of such options or warrants or (y) for the
purpose of paying the exercise price of such options or warrants or for paying
taxes due as a result of the exercise of such options or warrants, the vesting
of such options, warrants or stock awards, or as a result of the vesting of such
shares of Common Stock, it being understood that all shares of Common Stock
received upon such exercise, vesting or transfer will remain subject to the
restrictions of this Agreement during the Restriction Period; (B) transfers to
the spouse, domestic partner, parent, child or grandchild of the undersigned
(each, an “Immediate Family Member”) or to a trust formed for the direct or
indirect benefit of the undersigned or an Immediate Family Member, in each case,
for estate planning purposes; (C) transfers by will, other testamentary document
or intestate succession to the legal representative, heir, beneficiary, trustee
or Immediate Family Member of the undersigned; (D) as a bona fide gift or gifts;
(E) as a distribution to partners, stockholders, members of or owners of similar
equity interests in the undersigned, (F) to a corporation, partnership, limited
liability company, investment fund or other entity that controls or is
controlled by, or is under common control with, the undersigned, or is wholly
owned by the undersigned, or, in the case of an investment fund,



--------------------------------------------------------------------------------

that is managed by, or is under common management with, the undersigned
(including, for the avoidance of doubt, a fund managed by the same manager or
managing member or general partner or management company or by an entity
controlling, controlled by, or under common control with such manager or
managing member or general partner or management company as the undersigned or
who shares a common investment advisor with the undersigned); (G) the
establishment of a trading plan pursuant to Rule 10b5-1 under the Securities
Exchange Act of 1934, as amended, for the transfer of shares of Common Stock or
securities convertible into or exchangeable for Common Stock, provided that such
plan does not provide for the transfer of shares of Common Stock during the
Restriction Period and no filing or other public announcement shall be made
during the Restriction Period; and (H) pursuant to a bona fide third party
tender offer, merger, consolidation or other similar transaction made to all
holders of Securities involving a Change of Control (as defined below) of the
Company; provided, however, that in the event that the tender offer, merger,
consolidation or other such transaction is not completed, the Securities owned
by the undersigned shall remain subject to the restrictions contained in this
Letter Agreement (“Change of Control” shall mean the transfer (whether by tender
offer, merger, consolidation or other similar transaction), in one transaction
or a series of related transactions, to a person or group of affiliated persons,
of the Company’s voting securities if, after such transfer, such person or group
of affiliated persons would hold more than 50% of the outstanding voting
securities of the Company (or the surviving entity)); provided that, in the case
of any transfer or distribution pursuant to clauses (B)—(F), it shall be a
condition precedent to any such transfer or distribution that (1) the transferee
or recipient agrees to be bound in writing by the same restrictions set forth
herein for the duration of the Restriction Period, and (2) any such transfer or
distribution shall not involve a disposition for value.

Beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act. In order to enforce this covenant, the Company shall impose
irrevocable stop-transfer instructions preventing the Transfer Agent from
effecting any actions in violation of this Letter Agreement.

The undersigned acknowledges that the execution, delivery and performance of
this Letter Agreement is a material inducement to each Purchaser to complete the
transactions contemplated by the Purchase Agreement and that each Purchaser
(which shall be a third party beneficiary of this Letter Agreement) and the
Company shall be entitled to specific performance of the undersigned’s
obligations hereunder. The undersigned hereby represents that the undersigned
has the power and authority to execute, deliver and perform this Letter
Agreement, that the undersigned has received adequate consideration therefor and
that the undersigned will indirectly benefit from the closing of the
transactions contemplated by the Purchase Agreement.

This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of the Company and the undersigned. This Letter
Agreement shall be construed and enforced in accordance with the laws of the
State of New York without regard to the principles of conflict of laws. The
undersigned hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court sitting in the Southern District of New York and
the courts of the State of New York located in Manhattan, for the purposes of
any suit, action or proceeding arising out of or relating to this Letter
Agreement, and hereby waives, and agrees not to assert in any such suit, action
or proceeding, any claim that (i) it is not personally subject to the
jurisdiction of such court, (ii) the suit, action or proceeding is brought in an
inconvenient

 

2



--------------------------------------------------------------------------------

forum, or (iii) the venue of the suit, action or proceeding is improper. The
undersigned hereby irrevocably waives personal service of process and consents
to process being served in any such suit, action or proceeding by receiving a
copy thereof sent to the Company at the address in effect for notices to it
under the Purchase Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. The undersigned hereby
waives any right to a trial by jury. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any manner permitted by law. The
undersigned agrees and understands that this Letter Agreement does not intend to
create any relationship between the undersigned and each Purchaser and that each
Purchaser is not entitled to cast any votes on the matters herein contemplated
and that no issuance or sale of the Securities is created or intended by virtue
of this Letter Agreement.

This Letter Agreement shall be binding on successors and assigns of the
undersigned with respect to the Securities and any such successor or assign
shall enter into a similar agreement for the benefit of the Purchasers.

This Letter Agreement shall automatically terminate, and the undersigned shall
be released from its obligations hereunder upon the termination of the Purchase
Agreement prior to payment for and delivery of the securities of the Company be
sold thereunder.

*** SIGNATURE PAGE FOLLOWS***

 

3



--------------------------------------------------------------------------------

This Letter Agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.

 

 

 

Signature

 

 

 

Print Name

 

 

 

Position in Company Address for Notice:  

 

 

 

 

 

Number of shares of Common Stock

 

  Number of shares of Common Stock underlying subject to warrants, options,
debentures or other convertible securities

By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this Letter Agreement.

SELLAS LIFE SCIENCES GROUP, INC.

By:    

Name: Angelos M. Stergiou, MD, ScD h.c. Title: President & Chief Executive
Officer

 

4